DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on May 1, 2020. 
Claims 1-21 are currently pending and have been examined. 
This action is made NON-FINAL.
Specification
The disclosure is objected to because of the following informalities: various typographic mistakes, for example “vison” in paragraphs [0034], [0039] and [0042]. Appropriate correction is required.
Claim Objections
Claims 19, 21 objected to because of the following informalities:  typographic mistakes, for example “vison” in claim 19, line 2 and claim 21, line 6.  For claim 21, also see – “operation” missing from the phrase “the robotic assembly [[operation]] comprises an assembly base,” comparison was made to claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riek (US 20200306978).
Regarding Claim 1, Riek discloses:
A method for determining a control system for a robotic assembly operation, (Example 1, [0469]) comprising:
a) selecting one or more control parameters; (“Target task definition, e.g. as described above in relation to the general design method: in terms of process definitions and of actions.” [0649]-[0651])
b) selecting a control scheme; (“By assistance of a simulation tool with a visual interface, for example, the user can be enabled to virtually plug different hardware modules 3 together to build a manipulator” [0651] and “Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution.” [0654])
c) simulating performance of the robotic assembly operation using the one or more control parameters and the control scheme; (“Simulating the targeted task according to the process definition and the other inputs.” [0654], [0677]-[0678])
d) determining whether the control scheme satisfies a performance requirement from a result of the simulation; and (“Choosing Hardware and/or Software According to Requirements on Accuracy, Speed, Optimising Production Cost Per Unit, Etc” [0578] and “For this, the end-user defines critical criteria in terms of a acceptable ranges which need to be matched during production” [0579] and “4. Simulating the targeted task according to the process definition and the other inputs. The end-user can use the results of the simulation to validate the configuration” [0654])
e) repeating steps (b)-(d) with a new control scheme if the performance requirement is not satisfied. (“Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution.” [0654], [0655])
Regarding Claim 16, Riek discloses:
wherein the one or more control parameters comprises a sensor characteristic, a robot characteristic (“according to predefined or user-defined criteria such as: price, energy consumption, overall price including maintenance costs, rent of equipment, etc. . . . (where the criteria can have different weights).” [0442]) or an application task specification. (“coordinate mode: the user defines coordinates of the location that the manipulator needs to reach. The CCC calculates the best/optimized paths to achieve the desired location and transmit corresponding motion commands or trajectories to each modules.” [0330]) 
Regarding Claim 17, Riek discloses:
wherein the sensor characteristic comprises a sampling rate, an accuracy, a noise or a delay, the robot characteristic comprises a robot model or a tool payload and the application task specification comprises a path or way points. (In embodiments, the description of physical characteristics of the Hardware Module comprises one or more of mechanical, electrical and component parameters such as: geometrical dimensions; weight; type of actuator; force or torque generated by an actuator; speed of movement of an actuator; type of sensor; resolution of sensor; accuracy of sensor; and tolerance ranges for such parameters.” [0050]-[0059])
Regarding Claim 18, Riek discloses:
wherein the one or more control parameters comprises a delay time or a robot motion. (“Depending on the level, these functional entities are executed in a distributed on data processing units that are realised—with regard to physical proximity and/or acceptable communication delays—closer to or farther away from the Hardware Modules 3.” [0277])
Regarding Claim 19, Riek discloses:
wherein the control scheme comprises a 2D vision system, a 3D vision system, an image based vison system or a Kalman filter guidance system. (“Sensors for contact or noncontact measurements, in particular a vision system, are able to detect or measure the change of status between entry and output.” [0402])
Regarding Claim 20, Riek discloses:
wherein the performance requirement comprises a speed, an acceleration, an assembly tolerance or a cycle time. (see movement tolerances for various subtasks described in the table after [0534] and “Knowing the parts, the number of cycles, and movements characteristics, the BOS can determine the technical requirements for the manipulator: motors, torques, stiffness, material, etc. When doing so, it can determine the minimum requirements in terms of space, force, movements, etc.” [0540])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riek (US 20200306978) in view of Wittmann (US 20210069900).
Regarding Claim 2, Riek does not explicitly disclose verifying the control scheme obtained via the simulation in a dry run by collecting test data and determining if the test data satisfies the requirements. However, Wittman discloses:
f) operating the robotic assembly operation in a dry run if the control scheme satisfies the performance requirement; (“The virtual robot model 21 is available in every operating mode for the entire process, i.e. also in the so-called “dry operation” and manual or single-step mode, respectively.” [0044])
g) collecting test data on the dry run; and (“It is possible to have corresponding ranges for the parameter values stored and saved” [0044])
h) determining if the test data satisfies the performance requirement. (“Thus, the actual values can be displayed or shown on the virtual robot model 21 for the corresponding parts, i.e. that, for example, if a drive has a critical current consumption, it is colored red in the virtual robot model 21 so that the operator or machine operator, respectively, can see where the limit values are exceeded or where there are problems.” [0044])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Wittmann in order to test if a control scheme satisfies requirements in an environment where effects of possible failures are mitigated.
Regarding Claim 3, Riek discloses:
i) changing the one or more control parameters if the test data does not satisfy the performance requirement and repeating steps (a)-(h). (“The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution. 5. Optionally, Simulation of the final solution. Again, the end-user can use this to validate the configuration and, if necessary, modify the input.” [0654]-[0655])
Regarding Claim 4, Riek does not explicitly disclose operating the robot in a production run, collecting production data, and determining if the data satisfies performance requirements. However, Wittman discloses:
j) operating the robotic assembly operation in a production run if the control scheme satisfies the performance requirement; (“The invention relates to a method for validation of freely programmed workflow sequences of robot sequences, whereby it is possible to switch at any time between validation on a physical robot and a virtual robot” [0001] and “The virtual robot model 21 is available in every operating mode for the entire process, i.e. also in the so-called “dry operation” and manual or single-step mode, respectively.” [0044])
k) collecting production data on the production run; and (“It is possible to have corresponding ranges for the parameter values stored and saved” [0044])
l) determining if the production data satisfies the performance requirement. (“Thus, the actual values can be displayed or shown on the virtual robot model 21 for the corresponding parts, i.e. that, for example, if a drive has a critical current consumption, it is colored red in the virtual robot model 21 so that the operator or machine operator, respectively, can see where the limit values are exceeded or where there are problems.” [0044])
Wittmann is capable of changing between validation on the physical robot and the virtual robot and changing between a dry-run to manual control or single-step mode performs a production run but stops at each instruction. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Wittmann in order to test control parameters prior to actual use of the robot.
Regarding Claim 7, Riek does not explicitly disclose operating the robot in a production run, collecting production data, and determining if the data satisfies performance requirements. However, Wittman discloses:
j) operating the robotic assembly operation in a production run if the control scheme satisfies the performance requirement; (“The invention relates to a method for validation of freely programmed workflow sequences of robot sequences, whereby it is possible to switch at any time between validation on a physical robot and a virtual robot” [0001] and “The virtual robot model 21 is available in every operating mode for the entire process, i.e. also in the so-called “dry operation” and manual or single-step mode, respectively.” [0044])
k) collecting production data on the production run; and (“It is possible to have corresponding ranges for the parameter values stored and saved” [0044])
l) determining if the production data satisfies the performance requirement. (“Thus, the actual values can be displayed or shown on the virtual robot model 21 for the corresponding parts, i.e. that, for example, if a drive has a critical current consumption, it is colored red in the virtual robot model 21 so that the operator or machine operator, respectively, can see where the limit values are exceeded or where there are problems.” [0044])
Wittmann is capable of changing between validation on the physical robot and the virtual robot and changing between a dry-run to manual control or single-step mode performs a production run but stops at each instruction. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Wittmann in order to test control parameters prior to actual use of the robot.
Regarding Claim 8, Riek discloses:
wherein production data comprises a robot speed, an acceleration, a position, a tracking error, a contact force or a settling time. (“Operating data can comprise values of physical properties, in particular mechanical or electrical properties. Mechanical properties can be forces, torques, speeds, paths travelled, etc. Electrical properties can be currents, voltages, power, etc.” [0083] and “Data associated with the Hardware Modules 3, in particular sensor data, but also operational data and maintenance related data, generally collected data, comprising status data and operating data, can be logged in the Hardware Modules 3.” [0640])
Regarding Claim 11, Riek discloses:
k) collecting production data on two iterations of the production run; and (“In embodiments, the operating data and the historical data representing usage of the Hardware Module comprises one or more of: total time of operation; logged values of operating data; statistical values of operating data; number of cycles performed; types of malfunctions;  statistics on malfunctions; time and/or cost for eliminating malfunctions; downtime caused by malfunctions; how a particular malfunction was eliminated; statistical and other values derived from other historical data; a log of maintenance actions.” [0071[-[0082])
i) determining if the production data varies between the two production runs. (“1. Determining a parameter and comparing it with requirements. 2. Determining if the parameter which does not fulfil requirements is critical, for example, based on the priority class of a criterion related to the parameter.” [0592]-[0593])
Riek does not explicitly disclose operating a production run if the control scheme satisfies performance requirements. However, Wittmann explicitly discloses:
j) operating the robotic assembly operation in a production run if the control scheme satisfies the performance requirement; (“The invention relates to a method for validation of freely programmed workflow sequences of robot sequences, whereby it is possible to switch at any time between validation on a physical robot and a virtual robot” [0001] and “The virtual robot model 21 is available in every operating mode for the entire process, i.e. also in the so-called “dry operation” and manual or single-step mode, respectively.” [0044])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Wittmann in order to account for errors due to production usage related degradation of the robot.
Regarding Claim 12, Riek discloses:
m) repeating the production run without changing the one or more control parameters if the production data varies by less than a threshold. (see movement tolerances for various subtasks described in the table following [0534])
Riek optionally changes control parameters if it is deemed necessary. In the scenario where the final solution is deemed valid (i.e. production run) control parameters are unchanged.
Regarding Claim 13, Riek discloses:
n) changing the one or more control parameters if the production data varies by more than the threshold and repeating the production run. (“3. If it is a critical parameter, a then search within the Inventory 2 for a set of Software Modules 4 able to provide correction or compensation of errors. Within the set, the Software Module 4 is selected which allows correction or compensation of errors caused by or related to said parameter. [0595] 4. If a Software Module 4 matches the requirements, it will be “plugged” into the BOS and used in operation of the system.” [0594]-[0595])

Claim(s) 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riek (US20200306978) in view of Wittmann (US20210069900) as applied to claims 4 and 7, respectively, and further in view of Carrillo (US20050221358).
Regarding Claim 5, Riek discloses:
m) repeating steps (j)-(l) (“Optionally, Simulation of the final solution. Again, the end-user can use this to validate the configuration and, if necessary, modify the input.” [0655])
Riek does not explicitly disclose repeating without changing the one or more control parameters if the production data satisfies the performance requirement. However, Carrillo discloses:

without changing the one or more control parameters if the production data satisfies the performance requirement. (“The above process can be repeated by running another test target microplate through loading distribution system 800 to verify the results of the previous run…” [0328])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Riek and Wittmann to include Carrillo’s teachings of repeating steps and running multiple tests in order to verify/confirm overall results. Running a test more than once can be used to verify undesirable and/or desirable results and is applicable to any environment or situation where accuracy of information is important. Applying this concept to robotics, assembly lines, and simulations in general ensures confirmation of satisfactory and/or unsatisfactory results.
Regarding Claim 6, Riek discloses:
n) changing the one or more control parameters if the production data does not satisfy the performance requirement and repeating steps (j)-(l). (“The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution.” [0654])
Riek optionally changes control parameters if it is deemed necessary. In the scenario where the final solution is deemed invalid (i.e. production run with some error) control parameters are changed to correct the error.
Regarding Claim 9, Riek discloses:
m) repeating steps (j)-(l) (“Optionally, Simulation of the final solution. Again, the end-user can use this to validate the configuration and, if necessary, modify the input.” [0655])
Riek does not explicitly disclose repeating without changing the one or more control parameters if the production data satisfies the performance requirement. However, Carrillo discloses:
without changing the one or more control parameters if the production data satisfies the performance requirement. (“The above process can be repeated by running another test target microplate through loading distribution system 800 to verify the results of the previous run…” [0328])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Riek and Wittmann to include Carrillo’s teachings of repeating steps and running multiple tests in order to verify/confirm overall results. Running a test more than once can be used to verify undesirable and/or desirable results and is applicable to any environment or situation where accuracy of information is important. Applying this concept to robotics, assembly lines, and simulations in general ensures confirmation of satisfactory and/or unsatisfactory results.
Regarding Claim 10, Riek discloses:
n) changing the one or more control parameters if the production data does not satisfy the performance requirement and repeating steps (j)-(l). (“The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution.” [0654])
Riek optionally changes control parameters if it is deemed necessary. In the scenario where the final solution is deemed invalid (i.e. production run with some error) control parameters are changed to correct the error.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riek (US20200306978) in view of Wittmann (US20210069900) as applied to claim 11-13, and further in view of Wohlgemuth (US20070265527).
wherein changing the one or more control parameters comprises reducing the weighting applied to an out of calibration sensor and increasing the weighting applied to another sensor. (“One example of the rules on which the assigned priorities may be based could be the amount of time since the joint sensors were last calibrated. For example, the longer the time period since the last calibration, the more likely it will be that the reported positions include some error. The priority then would be shifted in favor of the data from the tracking system.” [0048])
Woghlgemuth discloses adding weighted values to sensors in order to emphasize more accurate/reliable sensors from the less accurate sensors.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Riek and Wittmann to include the teachings of Wohlgemuth in order to reliably control the robot with the most accurate sensor.

Claim(s) 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riek (US20200306978) in view of Artigas (US 20200368861).
Regarding Claim 15, Riek does not explicitly disclose a robotic assembly operation comprises an assembly base with a first part thereon and a robotic base with a second part thereon, the control system assembling the second part with the first part while the assembly base and the robotic base are both moving. However, Artigas discloses:
wherein the robotic assembly comprises an assembly base with a first part thereon and (FIG. 8, “An AGV 35 may include a driving unit 36 with wheels and a carriage 37 adapted to support the vehicle body 20.” [0156]) a robotic base with a second part thereon, (FIGS. 1-3, 5, 8-9 robot 60 and “an assembly element held by the end effector” [0141]) the control system assembling the second part with the first part (“The vehicle body 20 or other part includes a target area 21, where an assembly operation is to be performed.” [0086]) while the assembly base and the robotic base are both moving, (“the synchronisation of the robot 60 with the movement of the AGV 35, such that the robot 60 may travel on the track 70 synchronised with the advance of the AGV” [0160])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Artigas in order to build components on a moving assembly line.
Regarding Claim 21, Riek discloses:
the one or more control parameters comprises a sensor characteristic, a robot characteristic or an application task specification, (In embodiments, the description of physical characteristics of the Hardware Module comprises one or more of mechanical, electrical and component parameters such as: geometrical dimensions; weight; type of actuator; force or torque generated by an actuator; speed of movement of an actuator; type of sensor; resolution of sensor; accuracy of sensor; and tolerance ranges for such parameters.” [0050]-[0059]) and the control scheme comprises a 2D vision system, a 3D vision system, an image based vison system or a Kalman filter guidance system. (“Sensors for contact or noncontact measurements, in particular a vision system, are able to detect or measure the change of status between entry and output.” [0402])
Riek does not explicitly disclose a robotic assembly comprises an assembly base with a first part thereon and a robotic base with a second part thereon, the control system assembling the second part with the first part while the assembly base and the robotic base are both moving. However, Artigas discloses:
wherein the robotic assembly comprises an assembly base with a first part thereon and (FIG. 8, “An AGV 35 may include a driving unit 36 with wheels and a carriage 37 adapted to support the vehicle body 20.” [0156]) a robotic base with a second part thereon, (FIGS. 1-3, 5, 8-9 robot 60 and “an assembly element held by the end effector” [0141]) the control system assembling the second part with the first part (“The vehicle body 20 or other part includes a target area 21, where an assembly operation is to be performed.” [0086]) while the assembly base and the robotic base are both moving, (“the synchronisation of the robot 60 with the movement of the AGV 35, such that the robot 60 may travel on the track 70 synchronised with the advance of the AGV” [0160])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Riek to include the teachings of Artigas in order to build components on a moving assembly line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664